DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristin M. Crall on July 27, 2021.
The application has been amended as follows:
CLAIMS
Claim 1, line 7:	“a lifting/lowering mechanism associated with the beam and configured as an adjustable support beneath the beam;” 

Claims 14-17:	(Canceled)

Claim 18, line 7:	“a lifting/lowering mechanism associated with the beam and configured as an adjustable support beneath the beam;” 

	
Allowable Subject Matter
Claims 1-13 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:

a foundation comprising a cavity therein (figs. 3 and 4), 
a beam (36) configured to be positioned within the cavity (fig. 4), wherein the beam comprises at least one roller sheave (62) in order to orient tape (14) moving through the beam (figs. 3 and 4);
a hinge associated with the beam (44); 
a lifting/lowering mechanism associated with the beam (col. 4, lines 15-18; figs. 4-5), 
wherein when the lifting/lowering mechanism configures the beam (36) in a lowered position (fig. 4), the beam (36) rests within the cavity and is flush with the aircraft runway surface (fig. 4), and wherein when the lifting/lowering mechanism configures the beam (36) in a raised position, the beam (36) hinges with respect to the hinge (44) such that at least a forward portion of the elongated beam raises above the runway surface (fig. 5).
However, the prior art does not teach the combined limitations of the claimed invention, specifically: with respect to claim 1, the lifting/lowering mechanism configured as an adjustable support beneath the beam; with regard to claim 18, additionally, side ramp portions hinged to sides of the beam, the side ramp portions having outer edges that are slidable with respect to the foundation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRADY W FRAZIER/Examiner, Art Unit 3647